DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakita US 2017/0294895.
1.	Kakita discloses a packaged acoustic wave component (Figs. 1-6) comprising: a first acoustic wave resonator (20) including a first interdigital transducer electrode (Fig. 2A item 14) positioned over a first piezoelectric layer (10); a second acoustic wave resonator (42) including a second interdigital transducer electrode (14) positioned over a second piezoelectric layer (40), the second piezoelectric layer being bonded to the first piezoelectric layer (see Fig. 1); and a stopper structure (35; e.g. Pa1 in Fig. 3) positioned over the first piezoelectric layer, the stopper structure positioned above a via (32) extending through the first piezoelectric layer, the stopper structure in electrical communication with the first interdigital transducer electrode ([0023], Fig. 3) and including a material which reflects at least fifty percent of light having a wavelength of 355 nanometers ([0020], item 35 can be aluminum or gold; and the reflection rate is an inherent property of the material, and both aluminum or gold are the same material used and described by the Applicant to have at least 75% or 50% of reflectivity of light having a wavelength of 355 nm).
2.	Kakita discloses the via (32), but does not disclose a laser-drilled via, however “laser-drilled” refer to the method of forming the via, hence a process, thereby making this a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113), thus “laser-drilled” has given no patentable weight on the product claim).
3.	Kakita discloses a second stopper structure (35; e.g. Pr1 in Fig. 3) positioned over the first piezoelectric layer, the second stopper structure positioned over a second laser-drilled via (32; “laser-drilled” has given no patentable weight on the product claim as similarly discussed above in claim 2) extending through the first piezoelectric layer, the second stopper structure in electrical communication with the second interdigital transducer electrode ([0026]-[0027]; Figs. 1, 3, 5).
4.	Kakita discloses the second stopper structure includes a material which reflects at least fifty percent of light having a wavelength of 355 nanometers ([0020], item 35 can be aluminum or gold; and the reflection rate as similarly discussed above in claim 1).
5.	Kakita discloses an interconnect layer (36) in electrical communication with the first interdigital transducer electrode and the stopper structure (e.g. the interconnect at Pa1 in Fig. 3), the interconnect layer positioned over at least a portion of the stopper structure (Figs. 1, 3, 5).
6.	Kakita discloses an interconnect structure (36) extending between the first piezoelectric layer and the second piezoelectric layer, the interconnect structure in electrical communication with the second interdigital transducer electrode and the second stopper structure (e.g. the interconnect at Pr2 on Fig. 5), wherein the interconnect structure is positioned over at least a portion of the second stopper structure.
7.	Kakita discloses a wall (38) surrounding a region including the first and second acoustic wave resonators, the wall bonding the first piezoelectric layer to the second piezoelectric layer to form a package structure, wherein at least one of the stopper structure or the second stopper structure is located within the region surrounded by the wall (Figs. 1, 3, 5).
8.	Kakita discloses at least one of the stopper structure or second stopper structure includes a material which reflects at least seventy- five percent reflective of light having a wavelength of 355 nanometers ([0020], item 35 can be aluminum; and the reflection rate as similarly discussed above in claim 1; same material used by Applicant).
9.	Kakita discloses at least one of the stopper structure or second stopper structure is an aluminum layer ([0020]).
11.	Kakita discloses the first and second piezoelectric layers are lithium tantalate layers, or lithium niobate layers ([0020]).
12.	Kakita discloses a packaged acoustic wave component (Figs. 1-6) comprising: a first acoustic wave resonator (20) including a first interdigital transducer electrode (14) positioned over a first piezoelectric layer (10); a second acoustic wave resonator (42) including a second interdigital transducer electrode (14) positioned over a second piezoelectric layer (40), the second piezoelectric layer being bonded to the first piezoelectric to form a package encapsulating the first and second interdigital transducer electrodes (see Fig. 1); and a stopper structure (35; e.g. Pa1 in Fig. 3) positioned over the first piezoelectric layer, the stopper structure positioned over a via (32) extending through the first piezoelectric layer, the stopper structure including aluminum ([0020]).
13.	Kakita discloses the via (32) but does not disclose a laser-drilled via, however “laser-drilled” refer to the method of forming the via, hence a process, thereby making this a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113), thus “laser-drilled” has given no patentable weight on the product claim).
14.	Kakita discloses a first conductive structure extending into the via, the first conductive structure in electrical communication with the first interdigital transducer electrode (e.g. first conductive structure would be viewed as the material that form the via wiring 32 at Pa1 and the via is the penetrating space itself).
15.	Kakita discloses a second stopper structure (35; e.g. Pr1 in Fig 3) positioned over the first piezoelectric layer, the second stopper structure positioned over a second laser-drilled via (32; “laser-drilled” has given no patentable weight on the product claim as similarly discussed above in claim 13) extending through the first piezoelectric layer, the stopper structure and second stopper structure including aluminum ([0020]).
16.	Kakita discloses a second conductive structure extending into the second via, the second conductive structure in electrical communication with the second interdigital transducer electrode (e.g. second conductive structure would be viewed as the material that form the via wiring 32 at Pr1 and the via is the penetrating space itself).
17.	Kakita discloses an interconnect layer (36) in electrical communication with the first interdigital transducer electrode and the stopper structure (e.g. the interconnect at Pa1 in Fig. 3), the interconnect layer positioned over at least a portion of the stopper structure (Figs. 1, 3, 5).
20.	Kakita discloses the first acoustic wave resonator is associated with a first frequency band, and the second acoustic wave resonator is associated with a second frequency band, wherein the first frequency band is different than the second frequency band ([0043], different bands for the transmit and receive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakita US 2017/0294895 and further in view of Pang US 8,836,449.
10.	Kakita discloses the invention as discussed above but does not disclose at least one of the stopper structure or second stopper structure has a thickness of less than 5 micrometers.
	Pang discloses a package (Fig. 1) comprising a first resonator (112) over a first substrate (110); a second resonator (124) over a second substrate (124); the second substrate bonded to the first substrate (see Fig. 1); a via (116) and a stopper structure (e.g. item 202 of item 130 in Figs. 1, 2) over the via; the stopper structure has a thickness of less than 5 micrometers (Col. 10 lines 19-21).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the stopper structure with a thickness of less than 5 micrometers.  The modification would have been obvious for the benefit of factor miniaturization, reduce parasitics, and performance improvement as taught by Pang (Col. 8 lines 33-37).  As a consequence of the combination, at least one of the stopper structure or second stopper structure has a thickness of less than 5 micrometers.
18.	Kakita discloses the invention as discussed above but does not disclose the stopper structure has a thickness of less than 5 micrometers.
	Pang discloses a package (Fig. 1) comprising a first resonator (112) over a first substrate (110); a second resonator (124) over a second substrate (124); the second substrate bonded to the first substrate (see Fig. 1); a via (116) and a stopper structure (e.g. item 202 of item 130 in Figs. 1, 2) over the via; the stopper structure has a thickness of less than 5 micrometers (Col. 10 lines 19-21).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the stopper structure with a thickness of less than 5 micrometers.  The modification would have been obvious for the benefit of factor miniaturization, reduce parasitics, and performance improvement as taught by Pang (Col. 8 lines 33-37).  As a consequence of the combination, the stopper structure has a thickness of less than 5 micrometers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kakita US 2017/0294895, further exemplified by the teaching reference of Kaswaski US 10,601,399.
19.	Kakita discloses the invention as discussed above, including separation distance of 30 μm or less ([0037]) but does not disclose an overall thickness of the package is less than 200 micrometers.  However, it is well known in the art that thickness of devices can be designed according to desired characteristic or structural need.  At the time of the filing, it would have been obvious to make for the overall thickness of package to be less than 200 micrometers, to achieve desired characteristic or structural need, such as small sizes.  As for evidence, Kaswaski exemplify discloses acoustic wave resonator package (Fig. 1 item 1) with piezoelectric substrate (2) at designed at various thicknesses (Fig. 9, e.g. 50 μm, 80 μm), thus it is reasonable to expect the thickness of the package of Kakita to be less than 200 μm (which is mostly the substrates’ thicknesses and separation distance, e.g. 50μm+50μm+30μm =130 μm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843